Exhibit TEMPORARY FORBEARANCE AGREEMENT THIS TEMPORARY FORBEARANCE AGREEMENT (this "AGREEMENT"), dated as ofOctober 31, 2007 is among Accountabilities, Inc. (the “Company”) and Bernard Freedman (the “Holder”). Capitalized terms not otherwise defined herein shall have the meanings specified in the Notes (as defined below). WHEREAS, on March 31, 2006, the Company issued an aggregate of $175,000 principal amount of Promissory Notes due January 30, 2007 (collectively, as amended from time to time, the "Notes") to the Holder; WHEREAS, the Company has requested, and the Holder has agreed, subject to the terms and conditions set forth in this Agreement, for the period commencing on October 31, 2007 and ending on the earlier of October 31, 2008 (the"PAYMENT DATE") or a Restructuring (as defined in Section 3) (the "WAIVER PERIOD"), (i) to waive any Default or Event of Default existing solely as a result of the failure of the Company to pay to such Holder any amounts due to such Holder in accordance with the Notes, and (ii) that it shall refrain from exercising its rights and remedies against the Company in connection with the Company's failure to pay such amounts. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreement of the parties hereinafter set forth, the parties heretohereby agree as follows: 1.INTEREST DURING WAIVER PERIOD: The Company acknowledges that interest shall accrue at the rate of 16.25% per annum with respect to the Notes from the date each such payment is due pursuant to the Notes until all such amounts are paid in full. 2.STANDSTILL.
